Case 1:20-cv-20489-RNS Document 1 Entered on FLSD Docket 02/03/2020 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                                    CASE NO.
 KATHLEEN SMITH,

                Plaintiff,
 v.

 LULULEMON USA, INC.,
 a foreign corporation

             Defendant.
 ___________________________________/


                                  COMPLAINT AND JURY DEMAND

        Plaintiff, KATHLEEN SMITH (hereinafter “Plaintiff”), sues Defendant, LULULEMON

 USA, INC. (hereinafter “Defendant or “Lululemon”), and alleges:

                                  PARTIES, JURISDICTION AND VENUE

        1.      Plaintiff is a female, former employee of Lululemon, is sui juris and has been a

 resident of Miami Dade County, Florida at all material times.

        2.      Lululemon is a Foreign Profit Corporation qualified to conduct business within

 the State of Florida, including in Miami-Dade County, Florida.

        3.      At all times material hereto, Lululemon was a covered “employer” within the

 meaning of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e(b) (“Title VII”), and the

 Florida Civil Rights Act, Fla. Stat.§ 760.01 et. seq. (the “FCRA”).

        4.      From June, 2011 to September 28, 2018, Plaintiff was an “employee” of

 Lululemon within the meaning of 42 U.S.C. § 2000e(f) and an “aggrieved person” within the

 meaning of the FCRA § 760.02(10).




                              WEIL SNYDER & RAVINDRAN, P.A.
                             ____________________________________
                         Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                         T: (305) 372-5352 F: (305) 372-5355
Case 1:20-cv-20489-RNS Document 1 Entered on FLSD Docket 02/03/2020 Page 2 of 8
                                                                                                 Page 2


        5.      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1331, 28 U.S.C.

 § 1343, Title VII, and supplemental jurisdiction under 28 U.S.C. § 1367.

        6.      Venue is proper because the alleged unlawful employment practices were

 committed within the jurisdiction of the United States District Court for the Southern District of

 Florida, Miami Division.

        7.      Plaintiff has retained the undersigned counsel in order that her rights and interests

 may be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorney’s

 fee.

                         CONDITIONS PRECEDENT TO BRINGING SUIT

        8.      Plaintiff filed a Charge of Discrimination with the Equal Employment

 Opportunity Commission (the “EEOC”) and the Florida Commission on Human Rights (the

 “FCHR”) on May 8, 2019, within 300 days of the Lululemon’ commission of the unlawful

 employment practices. Plaintiff’s Charge of Discrimination is attached hereto as “Exhibit A.”

        9.      More than 180 days have passed since Plaintiff dual-filed her administrative

 Charge of Discrimination.

        10.     Plaintiff has received a Right to Sue Notice from the EEOC dated November 6,

 2019, attached hereto as “Exhibit B.”

                       ALLEGATIONS COMMON TO ALL COUNTS

        11.     Plaintiff was hired by Lululemon in June, 2011 as a “Key Leader.” In 2013,

 Plaintiff’s title changed to “Store Manager,” which remained her title until the termination of her

 employment on September 28, 2018.

        12.     From the beginning of her employment with Lululemon through 2018, Plaintiff

 consistently received outstanding performance evaluations, annual salary increases and bonuses.



                             WEIL SNYDER & RAVINDRAN, P.A.
                             ____________________________________
                        Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                        T: (305) 372-5352 F: (305) 372-5355
Case 1:20-cv-20489-RNS Document 1 Entered on FLSD Docket 02/03/2020 Page 3 of 8
                                                                                                 Page 3


        13.     Plaintiff is and at all relevant times was, from the beginning of her employment

 with Lululemon through 2018, a part-time swimwear model.

        14.     Plaintiff is and at all relevant times was, from the beginning of her employment

 with Lululemon through 2018, an active user of social media, including Instagram.

        15.     From the beginning of her employment with Lululemon through 2018, Plaintiff

 posted photographs of herself in swimwear unaffiliated with Lululemon products on her

 Instagram account (“Instagram Posts”).

        16.     At all relevant times, Lululemon did not maintain any rules or policies prohibiting

 its employees from posting photographs of themselves in swimwear on social media.

        17.     In or around April, 2017, Ryan Fischbeck (“Fischbeck”) was hired by Lululemon

 to be Plaintiff’s direct supervisor and the South Florida Regional Manager. At all relevant times,

 Fischbeck exercised authority over Plaintiff’s employment with Lululemon as an agent of

 Lululemon.

        18.     Under Lululemon’s direction or control, Fischbeck monitored the social media

 accounts of Lululemon’s Southeast Region employees and threatened and/or attempted to mete

 out discipline against female employees, inclusive of Plaintiff, who posted photographs of

 themselves in swimwear on social media.

        19.     In or around April, 2018, Fischbeck reproached Plaintiff and represented that

 Lululemon “would not want to promote Plaintiff” based upon the content of the Instagram Posts.

        20.     In or around April, 2018, Fischbeck became aware of another female employee

 under Fischbeck’s supervision at Lululemon’s Miami Beach store who, upon information and

 belief, also worked as a swimwear model outside of work and posted photographs of herself in

 swimwear on social media. Fischbeck contacted the employee’s manager and requested the



                             WEIL SNYDER & RAVINDRAN, P.A.
                            ____________________________________
                        Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                        T: (305) 372-5352 F: (305) 372-5355
Case 1:20-cv-20489-RNS Document 1 Entered on FLSD Docket 02/03/2020 Page 4 of 8
                                                                                                 Page 4


 employee’s immediate termination. The manager declined to follow Fischbeck’s directive and

 reported the incident to Lululemon’s Human Resources Department.

        21.     At the same time, one or more male Lululemon employees under Fischbeck’s

 supervision posted photographs of themselves on social media in scant male bikini bottoms and

 were neither reproached nor disciplined.

        22.     In July, 2018, at a Lululemon corporate retreat (“the July Retreat”) attended by

 Plaintiff and other Lululemon employees, Fischbeck announced that Lululemon was rolling out a

 new social media policy (“the Social Media Policy”) with the stated goal of “cleaning up” the

 social media pages of its employees. The Social Media Policy as announced was aimed solely at

 the social media conduct of Lululemon’s female employees and discriminated against female

 employees in violation of Title VII and the FCRA.

        23.     At the July Retreat, Plaintiff announced her opposition and objection to the Social

 Media Policy and her belief that it was discriminatory against female employees.

        24.     In August, 2018, on a phone call with Fischbeck, Plaintiff restated her opposition

 and objection to the Social Media Policy as well as Plaintiff’s belief that it was discriminatory.

 Fischbeck told Plaintiff that if Plaintiff disagreed with the Social Media Policy, Plaintiff would

 need to look for a new job.

        25.     On September 28, 2018, Fischbeck terminated Plaintiff’s employment. At that

 time, no reasons were provided by Fischbeck.

        26.     In an effort to harass, humiliate, and/or embarrass Plaintiff in front of her

 colleagues, Fischbeck followed and video-recorded Plaintiff exiting the store after the

 termination of her employment.




                               WEIL SNYDER & RAVINDRAN, P.A.
                            ____________________________________
                        Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                        T: (305) 372-5352 F: (305) 372-5355
Case 1:20-cv-20489-RNS Document 1 Entered on FLSD Docket 02/03/2020 Page 5 of 8
                                                                                                  Page 5


         27.     When Plaintiff subsequently contacted Ms. Angela Mathews-Carrillo in

 Lululemon’s Human Resources Department, Ms. Mathews-Carrillo advised that Plaintiff’s

 employment had been terminated because prior corporate expenditures by Plaintiff, which had

 been approved by Lululemon management, had not been properly formatted into Lululemon’s

 expense-tracking system with original receipts – an alleged violation of Lululemon’s global

 travel and expense policy.

         28.     Lululemon used the minor infraction described by Ms. Mathews-Carrillo as a

 pretext for Plaintiff’s unlawful termination.

         29.     At least one male manager employed in Lululemon’s Southeast Region had also

 failed to properly format approved corporate expenditures into Lululemon’s expense-tracking

 system in accordance with Lululemon’s global travel and expense policy in or around the time of

 Plaintiff’s termination but was not terminated.

         30.     At all times she was employed with Lululemon, Plaintiff was qualified for her

 position and was performing satisfactorily.


                                             COUNT I
                  Violation of Title VII and the FCRA – Gender Discrimination


         31.     Plaintiff re-alleges paragraphs 1 through 30, as if fully stated herein.

         32.     Title VII and the FCRA outlaw workplace discrimination on the basis of gender.

         33.     Plaintiff is a female and a member of a protected class.

         34.     By the conduct set forth above, Lululemon has discriminated against Plaintiff on

 the basis of her gender in violation of Title VII and the FCRA.

         35.     The unlawful employment practices were done with malice or with reckless

 indifference to the protected rights of Plaintiff.


                              WEIL SNYDER & RAVINDRAN, P.A.
                              ____________________________________
                         Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                         T: (305) 372-5352 F: (305) 372-5355
Case 1:20-cv-20489-RNS Document 1 Entered on FLSD Docket 02/03/2020 Page 6 of 8
                                                                                                 Page 6


        36.     As the direct and proximate result of Lululemon’s gender-based discrimination,

 Plaintiff has suffered and will continue to suffer monetary damages including, but not limited to,

 lost wages and benefits, damage to her professional career and reputation, personal humiliation,

 mental anguish and embarrassment.

        WHEREFORE, Plaintiff demands judgment against the Defendant for her damages,

 inclusive of back pay, lost benefits, front pay, compensation for emotional pain and mental

 anguish, punitive damages, her reasonable attorneys’ fees and costs, and such other relief the

 Court deems to be just and proper.


                                             COUNT II
                        Violation of Title VII and the FCRA – Retaliation


        37.     Plaintiff re-alleges paragraphs 1 through 30, as if fully stated herein.

        38.     Plaintiff engaged in conduct protected by Title VII and the FCRA when she

 opposed, objected to and refused to participate in Lululemon’s discriminatory and hostile

 treatment of its female work force.

        39.     Because of Plaintiff’s protected conduct, Lululemon retaliated against Plaintiff by

 terminating Plaintiff’s employment.

        40.     As a direct and proximate result of Lululemon’s action, Plaintiff has suffered and

 will continue to suffer damages including, but not limited to, lost wages and benefits, damage to

 her professional career and reputation, personal humiliation, mental anguish and embarrassment.

        WHEREFORE, Plaintiff demands judgment against Lululemon for her damages,

 inclusive of back pay, lost benefits, front pay, compensation for emotional pain and mental

 anguish, punitive damages, her reasonable attorneys’ fees and costs, and such other relief the

 Court deems to be just and proper.


                             WEIL SNYDER & RAVINDRAN, P.A.
                            ____________________________________
                        Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                        T: (305) 372-5352 F: (305) 372-5355
Case 1:20-cv-20489-RNS Document 1 Entered on FLSD Docket 02/03/2020 Page 7 of 8
                                                                                                    Page 7


                                            COUNT III
         Violation of the Florida Whistleblower Act (Fla. Stat. § 448.102(3)) - Retaliation


         41.      Plaintiff re-alleges paragraphs 1 through 30, as if fully stated herein.

         42.      Florida’s Whistleblower Act, Florida Statute § 448.102, prohibits an employer

 from retaliating against an employee who objected to, or refused to participate in the violation of

 laws designed to protect employees from discrimination on the basis of sex:

           § 448.102 Prohibitions.-An employer may not take any retaliatory personnel action
         against an employee because the employee has:

              ***

           (3) Objected to, or refused to participate in, any activity, policy, or practice of the
         employer which is in violation of a law, rule, or regulation.

              See Fla. Stat. § 448.102(3).

         43.      The termination of Plaintiff’s employment was the result of retaliatory personnel

 action by Lululemon in violation of Florida law which has resulted in great harm and damage to

 Plaintiff.

         44.      As a direct and proximate result, Plaintiff has suffered and will continue to suffer

 monetary damages including, but not limited to, lost wages and benefits, damage to her

 professional career and reputation, personal humiliation, mental anguish and embarrassment.

         WHEREFORE, Plaintiff demands judgment against Lululemon for her damages,

 inclusive of back pay, lost benefits, front pay, compensation for emotional pain and mental

 anguish, her reasonable attorneys’ fees and costs, and such other relief the Court deems to be just

 and proper.

                                       DEMAND FOR JURY TRIAL

         Plaintiff demands a trial by jury of all such claims as may be so triable as of right.



                                WEIL SNYDER & RAVINDRAN, P.A.
                               ____________________________________
                           Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                           T: (305) 372-5352 F: (305) 372-5355
Case 1:20-cv-20489-RNS Document 1 Entered on FLSD Docket 02/03/2020 Page 8 of 8
                                                                                              Page 8


       Dated: February 3, 2020




                                        WEIL SNYDER & RAVINDRAN, P.A.
                                        201 South Biscayne Boulevard
                                        Citigroup Center, Suite 720
                                        Miami, FL 33131
                                        Telephone:    305.372.5352
                                        Facsimile:    305.372.5355

                                        By: s/Marguerite Snyder
                                              Ronald P. Weil, Esq. (169966)
                                              E-Mail: RWeil@weillawfirm.net
                                              Marguerite Snyder, Esq. (79082)
                                              E-Mail: MSnyder@weillawfirm.net
                                              Sec. Email: Service@weillawfirm.net




                          WEIL SNYDER & RAVINDRAN, P.A.
                         ____________________________________
                     Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                     T: (305) 372-5352 F: (305) 372-5355
